DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon entry of the amendment filed on 16 February 2021, Claims 1, 2, 5-7, 11, 13, 14 and 20 are amended and Claim(s) 15-18 are withdrawn.  The currently pending claims are Claims 1-20.  
Applicants’ remarks and amendments have been carefully considered and they are persuasive regarding the objections of claims 2, 5-7, 11 and 20, the 112 rejections of claims 6, 7, 11, 13 and 14 and the 103 rejections based solely on Yang; therefore the objections, the 103 rejections and the 112 rejections are withdrawn. However, they are not found persuasive regarding the Yang and Prud’Homme references and the rejections are maintained.
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2017/0037257) in view of Song (US20070158618).
	Claims 1 and 14: Yang discloses a process of making a conductive graphene-based coating paint via adding a graphene, a polymer and a solvent/carrier such as water and ethanol/propanol, grinding in a 
	Regarding the claimed property (e.g. radar-absorbent or piezoresistive properties of the coating), if a prior art reference teaches the claimed structure/material, it would be reasonable that the same function and/property would be imparted.  See MPEP 2112.01.  In particular, it is noted that Yang discloses (a) the composition being employed in UV absorbing/resistance finishes – which would read on the claimed electromagnetic properties (¶5-7 and examples) and (b) the conductive properties of the components in the coating (¶5, 36, 74, 106 and 114). 
	Regarding step a), Yang discloses adding intercalating agent to graphite and exfoliating the graphite to arrive at graphene and employing commercially available graphene (¶71-73).  The Yang reference discloses the claimed invention with the features of employing mechanical mixer and ultrasonication but does not disclose the method with the claimed steps and elements with enough specificity to anticipate the claimed invention.
	Nevertheless, given that the Yang reference discloses the features of employing a mechanical mixer and an ultrasonication step, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught features since the Yang reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor to gain the benefit of controlling the dispersion and viscosity desired in the paint (¶25 and 89-99) - see MPEP 2143. It is also noted that the fact that many steps are disclosed would not have made any of them less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  
The Yang reference discloses the claimed invention but does not explicitly disclose the claimed the conductivity of the subsequently dried layer of at least about 2 S/m. It is noted that the claimed conductivity is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Here, Yang discloses the graphene imparting conductivity to the composition “[…] can be used to make fabrics having electrical conductivity. The coatings can be used in solar cell applications; signage, flat panel displays; flexible displays, including light-emitting diode, organic light-emitting diode, and polymer light-emitting diode displays; backplanes and front planes for displays; and lighting, including electroluminescent and OLED lighting” (¶114). In an analogous art, Song discloses that a conductivity of up to 100 S/m can be achieved by optimizing the amount of graphene in an NGP/polymer layer (Figs 3-5). Thus, the conductivity range of the resulting layer merely stems from the amount of graphene being present in the composition. Given that the Yang and Song references disclose a similar method with a similar composition to achieve a similar end-product, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the amount of graphene in the composition as motivated by Yang and Song. Applicant is also directed to MPEP 2144.05, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claims 2-4, 6, 7, 11 and 12:  The Yang and Song references disclose the claimed invention but do not explicitly disclose the claimed dilution, evaporation, viscosity, loading and ultrasonication range. It is noted that the claimed ranges are construed as a result-effective variable, i.e. a variable which achieves a recognized result such as varying the viscosity and conductivity of the coating. Given that the Yang and Song references disclose a similar method, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  In particular, it is noted that Yang discloses optimizing the rheological behavior of the coating based on the application method and the substrate – “[The] composition may be formulated as a suspension, a solution, a paste, a material in substantially solid form, a free-flowing solid, a viscous solid, or a powder. The composition may be applied to the surface by painting, spin casting, solution casting, printing, electrospray printing, cathodic deposition, brush painting, dip coating, roll coating, or powder coating.” ¶25 of Yang.  See also ¶89-100 of Yang for specific types of coating and substrate materials.
Claim 5: Yang and Song disclose the crosslinking agent (see at least Yang ¶ 68 and 104).
Claims 9, 13: Yang and Song disclose PVA, PU, ethanol and isopropanol (see at least Yang ¶15 and 70).
Claim 10: Yang and Song disclose the mechanical mixing via ball, attrition and/or grinding mills (see at least Yang ¶106).
Claims 1-14, 19 and 20 are also rejected under 35 U.S.C. 103 as being unpatentable over Yang (US2017/0037257) in view of Prud’Homme (US7568901 – cited in the IDS).
	The disclosure of Yang is relied upon as set forth above.
Claims 1-7, 9-14:  The Yang reference discloses the claimed invention but does not explicitly disclose the feature of thermally expanding graphite and the conductivity of the subsequent dried layer.  It is noted that the Yang reference discloses various syntheses of graphene such as mixing intercalating 
	Claims 8, 19 and 20:  Yang and Prud’Homme disclose the claimed experimental variables (Prud’Homme: 7/7-64 and 9/20-40).
Response to Arguments
Applicant’s arguments, see pp 8 and 9, filed 16 February 2021, with respect to the objections and the 112 rejections have been fully considered and are persuasive.  The objections, 103 rejections and 112 rejections have been withdrawn and/or withdrawn. 
Applicant's arguments filed 16 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Yang discloses a functionalized graphene instead of the claimed unfunctionalized/pristine graphene based on the FTIR spectrum and that graphene of Yang is not conductive thus additional conductive ingredients are needed to achieve the claimed conductivity (pp 9-11). 
	At the onset, it is noted that applicant indicates an FTIR spectrum as evidence; however, it is unclear as to how the IR spectrum negate the conductivity in Yang as the examiner was unable 
It is noted that applicant has not provided any argument to refute the rejections based on Yang and Prud’Homme; thus, the rejections are maintained.                                                                         
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                               
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764